DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 13 DEC 2021.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 13 DEC 2021 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 62/617,879, filed on 16 January 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 16 January 2018. 
Response to Election/Restriction
Acknowledgment is made of applicant’s election with traverse of Group II, claims 133-134, 136, 146, 157, and 251, directed to a method for treating a disease or condition in a subject in need thereof, wherein the disease or condition is accompanied by accumulation of cell free DNA (cfDNA) in the hepatic porto-sinusoidal circulation of the subject, said method comprising administering to the subject a therapeutically effective amount of the rAAV vector of claim 1, and of applicant’s election without traverse of: i. species of vectors: SEQ ID NO: 30; ii. species of DNase I mutants: SEQ ID NO: 5; iii. species of secretory signal sequences: SEQ ID NO: 6; iv. species of disease: a cancer. 
The traversal is on the grounds that there would be no added search burden to examine Groups II-III (or Groups II-V).  The applicants’ arguments have been fully considered but they are not persuasive for the following reasons:
A search for cell free DNA (cfDNA), DNase activity, therapeutically effective treatments of cancer would not be co-extensive with a search for chemotherapy or radiation therapy side effects or methods of preventing or ameliorating the same. Additionally, elected Group II, i.e. claim 133, is drawn to limitations classified in CPC groups or subclasses that are not required for searching Group III claims, e.g. G01N 33/5308. Group III, i.e. claim 148, is drawn to limitations CPC groups or subclasses that are not required for searching Group II, e.g. A61B 5/4848. Further, a reference rendering cfDNA or DNase activity associated with anti-cancer treatments as anticipated or obvious over the prior art would not necessarily also render methods for effectively treating chemotherapy or radiation therapy side effects as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims. Thus, the requirement is still deemed proper and is therefore made FINAL.
However, upon further consideration and search the restriction of Group IV, claims 162, 164, and 246-247 is withdrawn as claim 162 embodies a genus of which claim 133 is a species.
Claim Status
Claims 2-132, 135, 137-145, 147, 149-150, 152-156, 158-161, 163, 165-181, 183-228, 230-245, and 248-250 are cancelled. Claims 252-263 are new. Claims 1, 133-134, 136, 146, 148, 151, 157, 162, 164, 182, 229, 246-247, and 251-263 are pending. Claims 133, 148, and 247 are amended. Claims 1, 146, 148, 151, 182, and 229 are drawn to unelected groups and/or species and are hereby withdrawn. Claims 133-134, 136, 157, 162, 164, 246-247, and 251-263 are under examination.
Objections to the Specification
The prior objection to the specification for disclosing embedded hyperlink(s) or other executable code is withdrawn in light of applicant’s amendments to the specification deleting the embedded hyperlink(s) and/or other form of browser-executable code.
Claim Rejections - 35 USC § 101
The prior rejection of claim 247 under 35 U.S.C. 101 is withdrawn in light of applicant’s amendment to the claim.
.
Claim Rejections - 35 USC § 112(d)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 157 stands rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 157 recites “wherein the rAAV vector or the vector composition is administered in a dose and regimen which is sufficient to decrease the level of the cell free DNA (cfDNA) in the porto-sinusoidal circulation of said subject.” However, the instant application does not cite any effective doses or provide working examples of doses effective “to decrease the level of cfDNA in the porto-sinusoidal circulation” that differs from, and thus further limits, the therapeutically effective amount recited in claim 133. 
Applicant’s arguments have been fully considered but are not found persuasive because applicant does not provide any distinguishing examples or evidence that a therapeutically effective amount and a dose and regimen sufficient to decrease the cfDNA are different. In other words, since no dose and regimen has been provided in applicant’s response that demonstrates a “therapeutically effective amount” of claim 133 that does not also decrease the level of the cfDNA in the porto-sinusoidal circulation as per claim 157, there is no further limitation of claim 133 by claim 157.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 133-134, 136, 157, 162, 164, 246-247, and 251 stand rejected under 35 U.S.C. 103 and new claims 252 and 257-262 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (Sugihara S, et al. British Journal of Cancer. 1993 Jan;67(1):66-70; cited in IDS filed on 30 April 2019), Garley (Garley M, et al. Tumor Biology. 2016 Nov;37(11):14355-61), and Hawes (Hawes MC, et al. Cancer research. 2015 Oct 15;75(20):4260-4; cited in IDS filed on 30 April 2019), as in view of FITZGERALD (WO2017019876; publ. 2 February 2017; cited in IDS filed on 9 August 2021), Kattenhorn (Kattenhorn LM, et al. Human gene therapy. 2016 Dec 1;27(12):947-61) and Santiago-Ortiz (Santiago-Ortiz JL, et al. Journal of Controlled Release. 2016 Oct 28;240:287-301).
In regard to the instant invention of claims 133 and 162, Sugihara and Garley teach the recognized nexus between the role of DNase treatment and liver metastasis in preventing or ameliorating tumor growth before the effective filing date (EFD) of the instant application. Sugihara, describing a mouse model, stated that light microscopy revealed a wide variation in the size of the foci of tumor metastasis in the enlarged liver in the group treated with PBS (Figure 1a); and that the x-chymotrypsin-treated group (Figure 1b) showed diffuse infiltration of cancer cells and severe centrilobular necrosis, a few liver cells remaining among the metastatic foci; and that, in contrast, in the DNase I-treated group (Figure 1c, 1d), the numbers of metastatic foci were fewer and their sizes smaller (p. 67 final ¶). 
Garley expands and gives a more detailed analysis of the roles of DNA and neutrophil extracellular traps (NETs) in a mouse model in liver-mediated metastasis, stating that NETs are deposited in micro-vessels of the liver (as indicated in the previous paragraph that recites that a 50% increase of lung cancer cell adhesion in the liver occurs in these models, see p. 14358 ¶2) and capture circulating cancer cells with DNA strands (Garley Fig. 1c), thus contributing to metastasis (p. 14357 ¶7 Garley cites Cools-Lartigue reference; see also p. 14358 ¶3 and Fig. 1c). Garley states that after 48 h, micrometastasis was observed in the liver, with complete metastasis after 2 weeks after the administration of neoplastic cells (p. 14358 ¶3). These NETs/metastases accumulate in the hepatic sinusoids as depicted below, Fig. 3A taken from Cools-Lartigue reference cited in Garley: bright green indicates NETs (sites of cfDNA accumulation) in hepatic sinusoids.

    PNG
    media_image1.png
    889
    965
    media_image1.png
    Greyscale

Furthermore, Garley teaches that an 8-fold increase of lung cancer cell adhesion to neutrophils occurs when mice were stimulated with PMA. And that this effect was suppressed by DNases (deoxyribonucleases) which possess the ability to destroy the main structures of NETs formed by DNA (deoxyribonucleic acid) strands (p. 14358 ¶2), and he also teaches the role of DNase treatment to prevent or ameliorate the metastatic effect, stating, “These effects were blocked by inhibiting the formation of NETs with DNases or elastase inhibitors” (p. 14358 ¶3). Garley further teaches motivations for electing DNase for anti-metastatic treatment: 
The increase of cell free DNA (cfDNA) is most often accompanied by a decrease of DNase I concentration, which correlates with the tumor progression and metastasis p. 14358 final ¶).
Experimental research showed that administering DNase I effectively inhibits metastasis in lung or pancreatic cancer and reduces cfDNA (p. 14359 ¶1).
Administration of recombinant human DNase I on children and adults with disorders other than cancer did not result in any negative side effects (p. 14359 ¶2).
The use of DNase I as an element of a single component therapy or combined with other methods seems justified and advisable in light of these discoveries. Currently, 
Hawes teaches that targeting cell free DNA (cfDNA; also known as exDNA for extracellular DNA) with DNase for degradation of the cfDNA was well-established in the art as an anti-cancer treatment before the effective filing date (EFD) of the instant application. Hawes teaches that synthesis of over 50 years of independent studies measuring exDNA–exDNase dynamics strongly supports the suggestion by several authors that DNase I application in cancer treatment alone or in combination with other methods is a logical clinical approach (p. 4262 “Clinical Applications of DNase I”) and further teaches that treatment with DNase I—a normal component of human blood—portends no basis for major concerns of clinical dangers (ibid). Hawes reviews the successful use of DNase treatment in rodent models and in vitro assays indicating the DNase treatment lowered exDNA levels and increased plasma DNase levels and significantly reduced metastasis in a pancreatic tumor transplant model (p. 4262 ¶2-3). Hawes further teaches that a recombinant human DNase I had been used for decades to safely treat other diseases and that clinical trials using DNase I to treat conditions, including lupus nephritis, dry eyes and peritonitis, as well as symptoms of head and neck cancer treatment, were under way with no indication of significant negative effects, thus making a strong case for safely treating various conditions with DNase I (p. 4262 ¶4).
Finally, Hawes summarizes teaching that empirical studies documenting effects of DNase on cancer are consistent with a model in which chronic or excessive inflammation triggers increased exDNA production within a context of insufficient exDNase activity to regulate its effects on the host and concludes that there is a critical need to explore the potential to develop clinical strategies to hit the exDNA target that is present on cancer cells but not healthy cells, so as to stop disease outside the cell, using tools that will not inflict the level of injury on patients that most current cancer treatments cause (see p. 4263 ¶1-2, Fig. 1, and Table 1).
Although Sugihara, Garley and Hawes clearly teach the role of DNA, NETs, and liver metastasis and the successful application of DNase as an effective therapeutic for preventing or ameliorating tumors and/or metastasis, Sugihara, Garley, and Hawes do not teach the use of rAAV vectors comprising a liver specific promoter operably linked to a nucleotide sequence encoding an enzyme with DNase activity.

FITZGERALD teaches that tissue-specific promoters, including liver-specific promoters, were known in the art for targeting AAV vectors and transgene payloads to desired or targeted tissues (see, e.g., p. 14 ¶4 and p. 17 ¶3), but did not teach specific embodiments of AAVs expressing DNase I under the control of a liver-specific promoter for treating liver metastases or for targeting NETs associated with cancer and/or liver-metastases that accumulate in the liver vasculature or sinusoids.
Kattenhorn teaches the state of the art before the EFD of the instant application in regard to the unique anatomical and physiological aspects of the liver that make it a target organ of particular interest in gene therapy strategies as well as features of liver specific promoters and AAV vectors that make them attractive vectors for gene therapy as well as good vectors of choice for targeting the liver (see pp. 948-50). Kattenhorn teaches:
longevity of the transduced hepatocyte in a fully developed liver indicates that gene therapy administered to these cells should experience minimal dilution effects due to new hepatocyte generation (p. 948 ¶5);
due to its unique dual blood supply, administration of gene therapy systemically leads to rapid accumulation of high levels of vector particles within the liver (p. 948 ¶4);
rAAVs can transduce both dividing and nondividing cells, with stable transgene expression for years in the absence of helper virus in postmitotic tissue (p. 68 ¶4);
characteristics of vectors based on AAV8 and other members of the Clade E family include the ability to achieve a high level of hepatocyte gene transfer via peripheral vein administration, presence of a lower proportion of neutralizing antibodies in the human population, and commercially useful manufacturing properties such as high yield and release of vector into the cell culture medium (p. 950 ¶3, see also p. 952 ¶1-2);
in order to improve safety and efficacy expression of therapeutic transgenes, which should largely be limited to hepatocytes to improve safety and efficacy profiles, a rich body of work has been generated on liver-specific promoters (LSPs), from deconstructed single-locus cassettes defined by ‘‘promoter bashing,’’ to modern chimeric cassettes, to next-generation cassettes identified by deep sequencing techniques and high-throughput screening, and finally to transgene-specific regulation. Among the best-known examples of tailored, liver-specific, chimeric promoters are those that began as a combination of the Apolipoprotein E/C-I hepatic control region combined with the human alpha-1-antitrypsin core promoter (p. 950 ¶5-6).
Thus, Kattenhorn teaches strong motivation for employing AAV vectors and liver-specific promoters as well as rationales for targeting the liver, as provided above, and also indicates that AAV vectors are capable of a wide variety of transgene delivery including soluble and enzymatically active proteins (see Table 2, p.74).
Santiago-Ortiz reviews AAV vectors in cancer therapy and teaches that these vectors have enjoyed increasing clinical success as a result of their excellent safety profile and high gene delivery efficacy, stating that over 130 clinical trials have employed AAV vectors to treat conditions in a wide range of tissues, including muscle, eye, liver, central nervous system, heart, and lung diseases (p. 297 section 6. ¶1). Santiago-Ortiz further teaches that AAV vectors that target the liver (e.g. AAV8 as per Kattenhorn), i.e. the site of liver metastases and NET depositions, had been utilized as gene therapy vectors for a variety of transgenes (including soluble proteins, e.g. VEGF and recombinant antibodies; Table 1) and that AAV vectors offer several complementary advantages that can be harnessed for anti-cancer therapies, including, e.g. the potential for high efficiency transduction, the promise of vector engineering for targeted delivery, and gene expression in post-mitotic cell (p. 297 section 6. ¶1; and p. 298 ¶2).
Thus, in regard to claims 133-134, 162, and 164 wherein the disease is cancer (as per applicant’s election and the further limitation of instant claims 134 and 164), it would have been obvious to one of ordinary skill in the art, before the EFD of the instant application, to utilize an AAV vector comprising a liver-specific promoter to express and target DNase I to the liver in order to achieve long-term expression in, e.g., hepatocytes (as taught by FITZGERALD and Kattenhorn) in order to provide DNase I as an effective anti-metastatic treatment (as 
The use of an AAV vector, and the added safety of a liver-specific promoter (as opposed to systemic distribution of DNases) would be expected to safely and efficiently deliver the therapeutic transgene as demonstrated for a variety of transgenes including DNaseI and other soluble, secreted and enzymatically active proteins (as per FITZGERALD, Kattenhorn, and Santiago-Ortiz). As the liver receives venous blood from the circulatory system, i.e. as it passes through the spleen (and other organs), via the portal vein, gene therapy that utilizes a safe vector with low immunogenicity and high expression capacity that provides liver-specific expression of an enzyme with DNase I activity directed to cfDNA in NETs that accumulate in the sinusoidal vessels in liver-metastatic disease would be prima facie obvious to one of ordinary skill in the art. The obviousness is based on the cited prior art teachings combining the use liver-specific vectors and/or promoters for long term, safe, and effective AAV expression of a variety of transgenes; AAV expression of functional DNAseI (FITZGERALD); accumulation of cfDNA and associated NETs in the liver (Garley and cited reference Cools-Lartigue), and therapeutic effects of DNase I in metastatic inhibitory activity and inhibition of NETs. 
Thus, it would be prima facie obvious to one of ordinary skill in the art to construct liver-specific AAV vectors for DNAseI delivery to and expression in the liver, and the practitioner would have a reasonable expectation of success in that each element would be expected to predictably function as was known in the prior art. A practitioner would have a reasonable expectation of success especially because FITZGERALD demonstrated therapeutic delivery of AAVs expressing enzymatically active DNase I. 
Thus the prior art renders the invention of claims 133-134, 162, and 164 obvious to one of ordinary skill in the art, before the EFD of the instant application.
In regard to the further limitations of claim 136, as the circulatory system connects blood flow of all tissues (except CNS tissues) and since the spleen is known to filter the blood of en route to the hepatic sinusoids and thus originate in or metastasize to tissues or structures that drain into the portal vein.
In regard to the further limitations of claim 157, as per applicant’s disclosure [0232] the effective amount of expression vector to be administered will vary from patient to patient, and accordingly, effective amounts are best determined by the physician administering the compositions and appropriate dosages can be determined readily by one of ordinary skill in the art. Hawes teaches that amounts of DNase effective to treat metastasis also reduce cfDNA (p. 4260 ¶2, and Table 1, example 5, reference 39). FITZGERALD teaches that an effective amount of AAV expressing DNase I may be delivered therapeutically (see, for instance, claims 13-15).
In regard to the further limitation of claim 246, Hawes (including DNase treatments in clinical studies), Kattenhorn and Santiago-Ortiz (including AAV vectors in clinical studies) are all directed to gene therapy applications in humans. FITZGERALD teaches embodiments wherein the subject is human (p. 18 ¶3).
In regard to the further limitation of claim 247, Hawes teaches increased exDNA (i.e. cfDNA) in cancer patients versus healthy controls (p. 4261 ¶2-3,5).
In regard to the further limitations of claim 251, Sugihara and Garley teach effective treatment of a liver metastatic disease (citations above), Garley teaches or suggests DNase treatments in pancreatic and head-and-neck cancers (citations above), and Hawes teaches or suggests effective DNase I treatment in lymphatic leukemia, liver metastasis, pancreatic and head-and-neck cancers (Table 1 and citations above). 
In regard to the limitations of claim 252, Sugihara (Abstract), Garley (final ¶ p. 14358), Hawes (Abstract), and FITZGERALD (Abstract) teach that the enzyme which has a DNase activity is DNase I.
In regard to the limitations of claims 257-258, Fitzgerald discloses a DNAseI that comprises the signal sequence identical to SEQ ID NO: 6 (SEQ ID NO: 10, p. 30 ¶1) and provides for secretion of the functional DNAseI from AAV transduced cells (p. 32 ¶3 and Fig. 3C).
In regard to the limitations of claims 259 and 261-262,  Kattenhorn teaches use of antitrypsin promoters (c. 259) and ApoE enhancers (c. 261-262) were known and practiced in the art for liver-specific expression of AAV delivered transgenes (final ¶, p. 950).
In regard to the limitations of claim 260, Kattenhorn teaches that AAV8 was an art recognized serotype for achieving high transduction levels of hepatocytes (p. 950 ¶3) and teaches both AAV8 and Anc80 as AAV vectors specific for liver transduction in clinical and/or preclinical trials (Table 1).
Sugihara–Garley–Hawes–FITZGERALD–Kattenhorn–Santiago-Ortiz–ALEXANDER–Shak
Claims 133, 253-258, and 263 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (Sugihara S, et al. British Journal of Cancer. 1993 Jan;67(1):66-70; cited in IDS filed on 30 April 2019), Garley (Garley M, et al. Tumor Biology. 2016 Nov;37(11):14355-61), Hawes (Hawes MC, et al. Cancer research. 2015 Oct 15;75(20):4260-4; cited in IDS filed on 30 April 2019), FITZGERALD (WO2017019876; publ. 2 February 2017; cited in IDS filed on 9 August 2021), Kattenhorn (Kattenhorn LM, et al. Human gene therapy. 2016 Dec 1;27(12):947-61) and Santiago-Ortiz (Santiago-Ortiz JL, et al. Journal of Controlled Release. 2016 Oct 28;240:287-301), herein Sugihara–Garley–Hawes–FITZGERALD–Kattenhorn–Santiago-Ortiz, as applied to claim 133 above, and further in view of ALEXANDER (WO2015139093A1; Publ. 24 SEP 2015), Shak (Shak S, et al. 1990. PNAS (USA) 87 (23), 9188-9192; cited in IDS filed on 30 APR 2019), LAZARUS (WO199747751A1), and POSADA (US10988745B2; Publ. 1 SEP 2016 of US20160251638A1).
In regard to claim 133, Sugihara–Garley–Hawes–FITZGERALD–Kattenhorn–Santiago-Ortiz render obvious a recombinant adeno-associated expression vector comprising a capsid protein and a nucleic acid comprising a liver-specific promoter operably linked to a nucleotide sequence encoding an enzyme with DNAse activity, e.g. DNAseI, as presented above.
In regard to specific sequences pertaining to the AAV vector elements and DNAseI enzyme, FITZGERALD teaches an AAV vector comprising a DNAseI transgene and expression 
FITZGERALD does not disclose a vector construct comprising SEQ ID NO: 30. 
However the prior art teaches all the elements of SEQ ID NO: 30, and thus according to FITZGERALD’s explicit teaching an artisan would find it prima facie obvious to combine these elements if so desired. Regarding the specific elements in combination in SEQ ID NO: 30, the specification discloses the following (Fig. 10A):
	ApoE enhancer	1-320		(320 nts)
	hAAT promoter	321-717 	(397 nts)
	KOZAK seq. 		718-726	(9 nts)
	DNAseI transgene	727-1575 	(849 nts; includes signal sequence; when translated SEQ ID NO: 30 provides the 1-22 aa of signal sequence of SEQ ID NO: 6 consecutive to the 260 aa mature DNAseI sequence of SEQ ID NO: 5)
	WPRE			1576-2212 	(637 nts)
In regard to the ApoE enhancer, hAAT promoter, KOZAK sequence and WPRE (3’ regulatory element), ALEXANDER (WO2015139093A1; file 20210902_193148_us-16-248-245a-30.rng, Result 9; filed in IFW on 4 SEP 2021) teaches SEQ ID NO: 20, an AAV vector comprising these elements that shares 100% identity to the ApoE sequence, 100% identity to the hAAT promoter sequence, 6 critically shared nucleotides with the 9 nucleotide KOZAK sequence (or 3 mismatches), and 29 mismatches (23 at the 5’ end and six at the 3’ end) of the WPRE sequence. These differences correspond to a total of 32 mismatches over the vector elements comprising a 97% identity in the AAV vector elements. 
In regard to the DNAseI transgene sequence (the transgene of the instant invention): 
Shak reports a recombinant human DNaseI (p. 9188, footnote; GenBank accession number M55983) that functions to reduce viscosity of cystic fibrosis sputum that shares 99.2% identity with SEQ ID NO: 30 (nucleotides 727-1575; 7 mismatches). These seven mismatches occur at the four corresponding sites encoding the 4 amino acid substitutions/mutations recited in instant claim 256. As such the translated DNAseI amino acid sequence relied on in Shak shares 100% identity with SEQ ID NO: 6 and 98.4% identity to SEQ ID NO: 5 that differs only at the mutations recited in claim 256: Q9R, E13R, N74K, and A114F (highlighted in the attached NPL of alignments mailed with this action). 
LAZARUS (WO199747751A1) is directed to nucleic acid sequences and recombinant vectors encoding such sequences that are hypervariant DNAseI mutants (Title; claims 1 and 7; Abstract; p. 2 ¶3-5). LAZARUS teaches SEQ ID NO: 1 (native human DNAseI; disclosed in Shak) and several mutants that comprise amino acid substitutions that result in DNAseI hyper activity including mutations at E13R; E13R and N74K; E13R, N74K, and T205K; Q9R, E13R, and N74K; and Q9R, E13R, N74K, and T205K (see, for example, Title; claims 1 and 7; Abstract; p. 2 ¶3-5; Example 1 ¶1, p. 13; especially Figures 2-4).
POSADA (US10988745B2) teaches therapeutic applications of DNaseI constructs comprising wild type, human DNase1 and mutant DNase constructs comprising a human DNase1 A114F mutant, as well as mutants comprising A114F in combination with aa substitutions that increase DNAseI activity, such as Q9R, E13R, N74K (see, for example, col 18 lines 6-8 and 24-35). Thus, POSADA teaches possible substitutions that would result in 100% identity with SEQ ID NO: 30 and LAZARUS teaches that at least 3 of these mutations increase DNAseI activity (see Fig. 4 and citations provided above).

Thus, in regard to claims 253 and 263, in view of the teachings of Sugihara–Garley–Hawes–FITZGERALD–Kattenhorn–Santiago-Ortiz, ALEXANDER, Shak, LAZARUS, and POSADA, one of ordinary skill in the art would have found it obvious before the EFD of the instant invention to generate an AAV vector comprising a capsid and liver-specific promoter such as the ApoE/hAAT taught by ALEXANDER to express a DNAseI with hyper activity such as those mutants taught by LAZARUS and POSADA to treat a disease or condition with elevated cfDNA in the hepatic porto-sinusoidal circulation, such as metastatic diseases with NET formations as taught by Sugihara, Garley (and internal references), and Hawes, wherein the AAV vector construct shared at most 43 nucleotide mismatches in comparison to SEQ ID NO: 30. The 43 mismatches over the 2212 nucleotides would result in 98% identity with SEQ ID NO: 30.
A practitioner would have a reasonable expectation of success in doing so, because FITZGERALD explicitly teaches that the components and combinations can be directed as desired by one of skill in the art and because LAZARUS and POSADA demonstrate the desired constructs of the instant invention for greater therapeutic effects and because ALEXANDER teaches the AAV vector associated components as efficient to deliver desired transgenes to hepatocytes for efficient and long-term secretion and desired effects.
In regard to claim 253, wherein the nucleic acid comprises the sequence of SEQ ID NO: 30, the 2% difference over the 2212 nucleotides of SEQ ID NO: 30 and the AAV vector sequences taught in the prior art (in ALEXANDER) is acknowledged, nevertheless, these minor differences are not sufficient to overcome grounds of prima facie obviousness for the following reasons. These differences occur at junctions of the vector elements, and as such, may result from differences in cloning techniques or cloning strategies. Furthermore, there is no element of criticality in these minor sequence differences presented or indicated in the prior art or in the instant disclosure. In fact, such differences still result in functionally intact constructs as 
Since the prior art references indicate that these minor differences have no effect in therapeutic applications and/or outcomes including in constructs with increased DNAseI activity, a practitioner would have a reasonable expectation that such minor differences are of no consequence. Therefore, these minor sequence differences do not render the instant invention as patentably distinct over the constructs made obvious by the prior art teachings of Sugihara–Garley–Hawes–FITZGERALD–Kattenhorn–Santiago-Ortiz, ALEXANDER, Shak, LAZARUS, and POSADA.
In regard to claim 263, 98% identity is at least 80% identical to SEQ ID NO: 30.
In regard to the limitations of claims 254-258, the specification discloses in paragraph [0013] that DNase I mutations increasing DNase activity comprise any of the following mutations: Q9R, E13R, E13K, T14R, T14K, H44R, H44K, N74K, A114F, or any combinations thereof; wherein the positions indicated are in relation to a mature protein sequence lacking secretory signal sequence). POSADA teaches the introduction of the Q9R, E13R, N74K, and A114F mutations (col 18 lines 24-35) and LAZARUS teaches the increased DNAseI activity associated with Q9R, E13R, N74K mutations, alone, or in combination (Fig. 2-4). Thus, the prior art teaches that constructs comprising the nucleotide sequences of DNAseI comprising at least one mutation that increases the DNAseI activity (claim 254), a sequence that is 100% identical to SEQ ID NO:s 5 (claim 255) and 6 (claims 257-258; see LAZARUS p. ¶2-3; POSADA SEQ ID NO: 67), and a sequence comprising the mutations Q9R, E13R, N74K, and A114F in combination (LAZARUS Fig. 2-4; p. 8 ¶2-3; and POSADA col 2 lines 29-40; col 14 lines 40-43; col 18 lines 6-14, and 24-35; col 34 lines 31-33) were known and utilized in synthetic and/or therapeutic constructs. 

Response to Applicant’s Arguments
Applicant’s arguments filed on have been fully considered but are not found persuasive for the following reasons.
The obviousness rendered by the cited prior art (cited in the prior Office action and maintained above) is based on the prior art teachings that each of the necessary AAV vector components were known; that the safety, benefits, and practicality of targeting liver hepatocytes for enzymatic and functional secretory transgene expression was known; and that the location of NET accumulation, the association of cfDNA with NETs, DNAseI degradation of cfDNA, DNAseI inhibition of NETs, and DNAseI metastatic inhibitory activity were also known and taught in the prior art.
In response to applicant's arguments against the references individually (or in subsets), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Sugihara, Garley and Hawes would teach applications for treating liver cancers but not other cancers, such as breast cancer. This arguments has been fully considered but is not found persuasive because it is not commensurate in scope with the claims. Furthermore, it is not found persuasive because Cools-Lartigue, cited by Garley and noted in the prior Office action “Prior Art Made of Record”, teaches that NET formation in the liver is associated with other forms of cancer and metastases (e.g. lung/pulmonary cancers). Cools-Lartigue reported that circulating tumor cells become trapped within NETs in vitro under static and dynamic conditions and demonstrated in vivo microvascular NET deposition and consequent trapping of circulating lung carcinoma cells within DNA webs wherein NET trapping was associated with increased formation of hepatic micrometastases at 48 hours and gross metastatic disease burden at 2 weeks following tumor cell injection (Abstract). Furthermore, applicant’s argument that treatment of other cancers with AAV constructs delivering DNAseI to the liver (the site of NET formation) was unexpected is not found persuasive because Cools-Lartigue also teaches that the effects of gross metastatic disease burden were abrogated by NET inhibition with DNAse or a neutrophil elastase inhibitor (Abstract). Cools-Lartigue concludes that their findings implicate NETs in the process of cancer metastasis in the context of systemic infection an identify NETs as potential therapeutic targets (Abstract). Thus, Cools-Lartigue renders it obvious that targeting NET accumulation in the liver vasculature can have therapeutic effects in models of lung cancer metastasis, not just liver cancers. 
Furthermore, prior art teaches that secretion of therapeutic transgenes delivered to the liver could be expected to have systemic effects, not limited to the liver as evidenced by Santiago-Ortiz and, for instance, Grimm et al. (Journal of Virology. 2006 Jan 1;80(1):426-39) who demonstrates that all vectors expressed comparably high plasma levels of an AAV transgene delivered and targeted to the liver (Abstract). Thus, even general delivery of transgenes to the liver for systemic (not liver-specific) effects was well known and recognized in the art before the EFD of the instant invention.
Prior Art Made of Record
•  Cools-Lartigue (Cools-Lartigue J, et al. J Clin Invest. 2013;123:3446–5) demonstrated microvascular NET deposition and consequent trapping of circulating lung carcinoma cells within DNA webs; NET trapping was associated with increased formation of hepatic micro-metastases at 48 hr. and gross metastatic disease burden at 2 wk. following tumor cell injection; and such effects were abrogated by NET inhibition with DNase treatment (abstract).
•  Anatomy of the Portal Circulation (retrieved from https://www.le.ac.uk/pa/teach/va/ anatomy/case5/5_3.html; retrieved 9/3/2021 on 3 SEP 2021) teaches structures and organs that drain into the portal vein and also teaches that on entering the liver via the portal vein, blood drains into the hepatic sinusoids.

•  Grimm D, Pandey K, Nakai H, Storm TA, Kay MA. Liver transduction with recombinant adeno-associated virus is primarily restricted by capsid serotype not vector genotype. Journal of virology. 2006 Jan 1;80(1):426-39

Conclusion
Claims 133-134, 136, 157, 162, 164, 246-247, and 251-263 are rejected. No claims allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                           

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633